Citation Nr: 0843941	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
Type II (diabetes), to include as due to herbicide exposure.  

2.  Entitlement to service connection for a stroke.

3.  Whether new and material evidence has been presented with 
which to reopen a service connection claim for organic brain 
syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION


The veteran served on active duty for training (ACDUTRA) from 
January 1967 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April and September 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina which in pertinent part 
denied a service connection claim for diabetes.

This case was previously before the Board in October 2007, at 
which time it was determined that new and material evidence 
had not been presented with which to reopen a service 
connection claim for an eye disorder, to include glaucoma.  A 
service connection claim for diabetes was remanded for the 
issuance of a Supplemental Statement of the Case (SSOC).  

The Board, in the October 2007 remand, indicated that this 
appeal stems from a September 2004 rating decision; however 
it is pointed out that in an April 2004 rating decision, the 
RO initially denied service connection for diabetes.  
Thereafter, the RO construed a May 2004 statement from the 
veteran as a claim to reopen and readjudicated the claim in 
September 2004, reopening the claim on the basis of a finding 
of new and material evidence and denying the claim on the 
merits.  Thereafter, in September 2004, the veteran filed a 
timely Notice of Disagreement (within one year of the date of 
the mailing of the notice of both the April and September 
2004 determinations).  A Statement of the Case (SOC) was 
issued in January 2005 and in February 2005 a substantive 
appeal was filed specifically referencing diabetes.  

In the interim between the April and September 2004 rating 
actions, the RO was required to consider that evidence in 
connection with the veteran's initial April 2004 application 
for service connection for diabetes because it is deemed as 
having been filed in connection with that claim.  38 C.F.R. § 
3.156(b) (2008); see also Jennings v. Mansfield, 509 F.3d 
1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. 
App. 307, 316 (2006).  In practical terms, this means that if 
a veteran reopens his claim before the appeal period ends 
following a prior final denial and submits accompanying 
evidence which would qualify as new and material evidence 
with that request, then the evidence must be considered as 
part of the first decision.  See Muehl v. West, 13 Vet. App. 
159, 161-62 (1999).  Accordingly, the claim must be 
considered by VA on a de novo basis which would include 
review of the initial denial of the veteran's claim in April 
2004.  

In the October 2007 remand, the Board suggested that the 
diabetes claim was not perfected in February 2005 and was in 
fact withdrawn at that time.  The Board can find no such 
indication that the veteran actually withdrew that claim.  
The Board did receive a "clarification" letter in which the 
veteran clearly expressed his intention to pursue an appeal 
as to the eye claim and did not specifically indicate that he 
intended to pursue the diabetes claim.  However, the diabetes 
claim was not technically withdrawn and the fact remains that 
the diabetes claim was timely appealed.  In fairness to the 
veteran and to avoid further confusion as to this matter, the 
claim will be considered on the merits as identified as 
stated on the title page.

In March 2008, the veteran raised a claim for a mental 
disorder.  This matter is referred to the RO for 
clarification and action as appropriate.

The issues of entitlement to service connection for a stroke 
and whether new and material evidence has been presented with 
which to reopen a service connection claim for organic brain 
syndrome being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have service in Vietnam, or any 
overseas service.

2.  There is no presumption of exposure to herbicides/Agent 
Orange or any other chemicals in this case and the record is 
entirely negative for any factual, verifiable or 
corroborating evidence which establishes or suggests exposure 
to herbicides/Agent Orange or any other chemicals during the 
veteran's ACDUTRA status.

3.  Diabetes was not diagnosed during service or during the 
first post-service year; medical records document that 
diabetes was initially diagnosed more than 20 years after the 
veteran's ACDUTRA service.

4.  No credible evidence etiologically connects currently 
diagnosed diabetes with the veteran's period of ACDUTRA or 
with exposure to herbicides/Agent Orange or any other 
chemicals (to the extent) claimed to have been sustained 
therein.


CONCLUSION OF LAW

Diabetes mellitus Type II was not incurred in military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101(3), 1112, 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 VA's duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate 
requirement (4), to the effect that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

The VCAA duty to notify was satisfied by way of a letters 
sent to the veteran in February, June, July and December 2004 
that fully addressed the notice elements and were sent both 
prior and subsequent to the initial AOJ decision in this 
matter issued in April 2004.  The letter informed the veteran 
of what evidence was required to substantiate the service 
connection claims now on appeal and of the appellant's and 
VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, this notice was 
provided in March 2006.  However, as a practical matter, 
inasmuch as the service connection claim being adjudicated on 
the merits herein is being denied, this matter is moot and 
the Board finds no prejudice to the veteran in proceeding 
with the present decision.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here the 
file contains the veteran's STRs, post-service VA and private 
medical records, general medical information and numerous 
statements from the veteran.    

The Board finds that a remand is not required in this case to 
request a VA examination and/or nexus opinion as to the 
claim.  Regarding the claim for diabetes, the file contains 
sufficient evidence regarding current diagnoses and 
treatment, without any suggestion of an etiological 
relationship to service.  

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

In August 2003, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
diabetes, claimed to have begun in 1968.  The DD 214 form 
verifies that the veteran had no foreign or overseas service.

The veteran's service treatment records (STRs) are negative 
for complaints, findings or a diagnosis of diabetes and do 
not document any exposure to herbicides/Agent Orange.  A May 
1967 examination report and a June 1969 medical board 
examination report both showed that clinical evaluation of 
the endocrine system was normal and laboratory testing for 
albumin and sugar was negative.  

Evidence reflects that the veteran was involved in a serious 
automobile accident in September 1968, resulting in organic 
brain syndrome with memory loss and right hemiparesis.  The 
veteran was not on active duty, ACDUTRA or on reserve duty 
training at that time or en route to or from such duty.  

Private medical records dated in 1990 reflect that the 
veteran was a diabetic patient who was taking Glyburide for 
treatment of diabetes.  

VA records dated from 1996 to 2000 document that the veteran 
continued to be treated for diabetes.  A record dated in 1999 
listed the onset of diabetes as 1993.  A record dated in 2001 
reflects that the veteran was to start using insulin to treat 
his poorly controlled diabetes.  

In a statement received in July 2001 authored by the veteran, 
he recalled that in January 1968, Dr. H. told him that he 
suffered from diabetic retinopathy.  

The file contains a statement from Dr. M. V. H. dated in 
January 2002.  The doctor noted that the veteran reported 
having being examined by Dr. C. V. H. in 1968.  The doctor 
indicated that Dr. C. V. H. had died in 2001 and noted that 
his older records were no longer available.  In a statement 
provided by the veteran in February 2004, he indicated that 
Dr. C. V. H. was an optometrist who had treated him in 1967 
and 1968.

In 2003, medical information and fact sheets were presented 
discussing the causes, symptoms and complications of 
diabetes.

VA records dated in 2003 document the presence of diabetic 
retinopathy and diabetes in poor control

In a statement presented in July 2004, the veteran indicated 
that eight months after being discharged from service, he was 
treated by Dr. C. H., and reported that at that time diabetes 
was diagnosed.

VA records dated in 2006 and 2007 document continued 
treatment of diabetes and diabetic retinopathy.  

Legal Analysis

The veteran maintains that diabetes and diabetic retinopathy 
were diagnosed during 1968.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted for diabetes when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

The law provides that a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, such as 
Agent Orange, absent affirmative evidence to the contrary. 38 
C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain enumerated diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).

With regard to disorders claimed to be attributable to 
herbicide/Agent Orange exposure, the law provides that for 
veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is prescribed.  
The specified diseases are: chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Additionally, as a 
result of amendments to 38 C.F.R. § 3.309(e), Type-II 
diabetes mellitus was added to the list of diseases for which 
presumptive service connection can be established.  See 66 
Fed. Reg. 23166 (May 8, 2001); 68 Fed. Reg. 59540 (October 
16, 2003).  Several enumerated conditions include diabetes 
(Type 2) are diseases subject to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6)(ii), if the disorder 
became manifest to a degree of 10 percent at any time after 
service.

VA has determined that a positive association does not exist 
between other nonspecified diseases and herbicide exposure.  
72 Fed. Reg. 32,395 - 32,407 (June 12, 2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).

The statutory provision specifically covering herbicides is 
38 U.S.C.A. § 1116. Under 38 U.S.C.A. § 1116(f), a claimant, 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.  The 
presumption of exposure to herbicides is provided to all 
veterans who served in Vietnam during the Vietnam era.  
However, in this case, the veteran served in the continental 
United States only, and therefore he is not entitled to the 
statutory presumption of exposure to herbicides while in 
service.  38 U.S.C.A. § 1116(f). Therefore, with regard to 
his claim for diabetes, service connection under the 
presumptive provisions of 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) is not warranted.  Accordingly, the laws and 
regulations pertaining to presumptive service connection 
based on exposure to herbicides will not be further 
discussed.

However, the provisions for presumption service set forth 
under the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation, i.e., that his exposure to 
Agent Orange led to the development of the claimed disability 
after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange).  In order to 
establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, elements (2) and (3) are lacking.  As set forth 
above, the veteran's STRs are entirely negative for 
complaints, findings or a diagnosis of diabetes nor was this 
condition initially manifested or diagnosed by documented 
evidence until about 1990, more than 20 years after the 
veteran's ACDUTRA period.  Accordingly, service connection on 
a presumptive basis is not warranted under 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, the Board notes that the record on appeal 
contains no probative evidence linking the veteran's 
currently claimed and diagnosed diabetes, to his period of 
ACDUTRA or any incident therein, to include exposure to 
herbicide agents/Agent Orange.

The veteran has repeatedly provided statements to the effect 
that he has suffered from diabetes and diabetic retinopathy 
since 1968.  However, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability that may be related 
to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, a diagnosis of diabetes clearly requires medical 
knowledge that the veteran is not shown to have; thus the 
veteran is not competent (i.e., professionally qualified) to 
offer an opinion as to the presence, cause or onset of his 
claimed disability.

To the extent that the veteran has attested to having 
chronic/continuous symptomatology since service, the Board 
has considered the provisions of 38 C.F.R. § 3.303(b), 
regarding continuity and chronicity of symptomatology.  In 
this case, there is a large gap in evidence from 
approximately 1967 until about 1990, during which time it 
appears that the veteran received no treatment for diabetes, 
no such symptomatology was documented, and diabetes was not 
diagnosed.  A prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000). In essence, the veteran's 
assertions of continuity and chronicity of diabetes are 
unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service, is 
probative evidence against the claim.).  Therefore, neither 
chronicity nor continuity of diabetes since service is 
established.  38 C.F.R. § 3.303(b) (2008); See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

With respect to the veteran's specific contentions that he 
received treatment from Dr. C. H. in 1968 at which time 
diabetes was diagnosed; again this information is not 
substantiated by the record and is not deemed credible.  
Initially, the veteran made such assertions decades after his 
discharge from ACDUTRA.  Moreover, while it is possible that 
the veteran received treatment from or was examined by a 
private doctor, identified as Dr. C. H., in 1967 or 1968, the 
fact remains that medical evidence does not reflect that 
diabetes was diagnosed at that time or until approximately 
1990.  The Federal Circuit held in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay 
testimony incredible.  Id. at 1336.  However, here the 
veteran's assertions regarding the date of onset of his 
initial diabetes diagnosis are entirely unsupported by any 
factual information and are in fact contradicted by 
clinical/objective evidence on file. 

The veteran has also submitted a treatise related to diabetes 
mellitus, which includes a discussion of the causes, symptoms 
and treatment of this condition.  Medical treatise evidence 
can, in some circumstances, constitute competent medical 
evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses).  However, medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the 
treatise evidence which has been submitted by the veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding his particular case nor 
assist in establishing any of the elements required to 
support a grant of service connection.

In summary, in light of the inapplicability of any statutory 
and regulatory presumptions, the lack of any manifestations 
or diagnosis of diabetes in service or for decades 
thereafter, and lacking probative evidence of a link between 
the veteran's currently diagnosed diabetes and his ACDUTRA 
period, the Board finds that service connection for diabetes 
is not warranted and must be denied.  The benefit of the 
doubt doctrine is not for application where, as here, the 
weight of the evidence is against the claim.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, is denied.


REMAND

In January 2008, the RO issued a rating decision denying 
service connection for a stroke and determining that new and 
material evidence had not been presented with which to reopen 
a claim for organic brain syndrome.  In March 2008, VA 
received a statement, handwritten by the veteran, expressing 
disagreement with that decision and a desire to contest the 
result and pursue an appeal as to both the service connection 
claims for a stroke and organic brain syndrome, essentially 
maintaining that these conditions are etiologically related.  

The RO characterized the veteran's March 2008 statement as a 
request to reopen these claims and readjudicated them in 
April 2008, continuing the denial of the claims.  However, 
the Board believes that the veteran's handwritten statement 
dated in March 2008, sufficiently meets the definition of a 
Notice of Disagreement (NOD).  A written communication from a 
claimant or his/her representative expressing dissatisfaction 
or disagreement with an adjudicative determination by the 
agency of original jurisdiction (here, the RO) and a desire 
to contest the result will constitute a NOD.  38 C.F.R. § 
20.201 (2008).  While special wording is not required, the 
NOD must be in writing and in terms that can be reasonably 
construed as a disagreement with that determination and a 
desire for appellate review.  Id.  A veteran must file a NOD 
with a determination by the agency of original jurisdiction 
within one year from the date that the RO mailed notice of 
the determination.  38 C.F.R. § 20.302(a).  There is no 
requirement in the regulation that the date of rating action 
at issue be specified in a NOD.  Here, the written statement 
received by VA in March 2008 was timely, and expressed 
dissatisfaction with the denial of the claims and an intent 
to contest the result; hence the statement is tantamount to a 
timely NOD.  38 C.F.R. § 20.201.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case (SOC) in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2008).  To date, however, the 
RO has not issued him an SOC with respect to these claims.  
Under these circumstances, the Board has no discretion and is 
obliged to remand this issue to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  However, 
these claims will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must provide the veteran with a 
statement of the case addressing the 
issues of entitlement to service 
connection for stroke and whether new and 
material evidence has been presented with 
which to reopen a service connection 
claim for organic brain syndrome.  The 
veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal must be filed.  38 
C.F.R. § 20.202 (2008).  If, and only if, 
the veteran perfects the appeal as to 
either or both of these issues, the case 
must be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


